Contrary to the defendant’s contention, the plaintiff made out a prima facie case of divorce on the ground of constructive abandonment by testifying at trial that for at least one year prior to the commencement of this action, the defendant had unjustifiably refused to engage in sexual relations with him, despite his repeated requests (see Czaban v Czaban, 44 AD3d 894 [2007]).
The defendant’s testimony that the parties had reached an agreement that they would continue in a sexless marriage raised an issue of credibility, and we decline to disturb the Supreme Court’s determination with respect thereto (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492 [1983]; Zeltser v Sacerdote, 52 AD3d 824 [2008]; Campbell v Campbell, 50 AD3d 614 [2008]).
The defendant’s remaining contentions are without merit. Mastro, J.E, Miller, Angiolillo and Garni, JJ., concur.